Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 1 of 12 PageID #: 264




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                               Electronically filed

 ON FIRE CHRISTIAN CENTER, INC.,
       Plaintiff

 v.                                              Judge Justin R. Walker
                                               Civil Action No. 3:20-cv-264
 GREG FISCHER, in his official
 capacity as Mayor of Louisville Metro,
 et al.,
       Defendants




                        AMICUS CURIAE BRIEF OF
                   ATTORNEY GENERAL DANIEL CAMERON




        DANIEL CAMERON                           S. CHAD MEREDITH
         Attorney General                         Solicitor General

        BARRY L. DUNN                            MATTHEW F. KUHN
         Deputy Attorney General                 Deputy Solicitor General

        OFFICE OF THE ATTORNEY GENERAL           BRETT R. NOLAN
        700 Capital Avenue, Suite 118             Special Litigation Counsel
        Frankfort, Kentucky 40601
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 2 of 12 PageID #: 265




      The Court has invited Attorney General Daniel Cameron to file an amicus

curiae brief addressing whether the Beshear administration’s March 19, 2020 order

“prohibit[s] drive-in religious services.” [DN 17].

                                     ARGUMENT

      The Beshear administration’s March 19 order means what it says. And what

it says is that drive-in worship services are illegal. As applied to On Fire Christian

Center, that order is “‘beyond all reason,’ unconstitutional.” [See DN 6 at 3 (citation

omitted)].

I.    The Beshear administration’s March 19 order prohibits drive-in
      church services.

      To say that the Beshear administration’s March 19 order is broadly written

understates its scope. The order prohibits “[a]ll mass gatherings” and specifically

includes “faith-based” mass gatherings among those banned. [DN 10-2 at 1]. The

order does not quantify the number of people that constitutes a “mass gathering.”

Instead, the order expansively defines a “mass gathering” to include “any event or

convening that brings together groups of individuals, including, but not limited to,

community, civic, public, leisure, faith-based, or sporting events; parades; concerts;

festivals; conventions; fundraisers; and similar activities.” [Id. (emphasis added)].

The order contains a carve-out from this prohibition, which is included “[f]or the

avoidance of doubt.” [Id.]. That exception states:

      [A] mass gathering does not include normal operations at airports, bus
      and train stations, medical facilities, libraries, shopping malls and
      centers, or other spaces where persons may be in transit. It also does not
      include typical office environments, factories, or retail or grocery stores



                                            1
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 3 of 12 PageID #: 266




         where large numbers of people are present, but maintain appropriate
         social distancing.

[Id.].

         Under the broad terms of the March 19 order, a drive-in church service is

undoubtedly an event or convening that is “faith-based.” There also is no question

that drive-in services do not fall within the order’s exception. The only remaining

question, then, is whether a drive-in church service is “any event or convening that

brings together groups of individuals.” It plainly is. As On Fire’s complaint alleges,

its drive-in services are a “physical corporate gathering of believers.” [DN 1 ¶ 17; see

also id. ¶ 21]. Indeed, the whole point of these services is to gather together as a

church body. But for On Fire’s drive-in church services, the attendees would not leave

their homes, drive to On Fire’s campus, park in its parking lot, and listen to and

participate in a worship service alongside their fellow churchgoers. This cannot be

anything other than an “event or convening that brings together groups of

individuals.”

         The near-boundless scope of the March 19 order reinforces this conclusion. The

order contains numerous terms of inclusion that expand the scope of the prohibition

of “mass gatherings”—namely, the terms “[a]ll,” “include,” “any,” “including, but not

limited to,” and “similar activities.” [See DN 10-2 at 1]; see also Antonin Scalia &

Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 132–33 (2012).

These terms convey the immense breadth of the term “mass gathering.” The order

also utilizes redundancy to ensure that nothing slips through the cracks. Most

notably, the order prohibits “any event or convening that brings together groups of

                                            2
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 4 of 12 PageID #: 267




individuals.” [Id. (emphasis added)]. By definition, a “convening” is something that

itself brings people together. American Heritage Dictionary 319 (2d ed. 1985)

(defining “convene” as “[t]o assemble, usually for an official or public purpose; meet

formally”). Yet, the order nevertheless prohibits not just a convening, but a

“convening that brings together groups of individuals.” The point here is that the

March 19 order defines “mass gathering” as expansively as possible. So defined, a

drive-in religious service constitutes a prohibited “mass gathering.”

      In his amicus brief, Governor Beshear disagrees, arguing that the “intent” of

the March 19 order is “to prohibit person-to-person interaction, not interactions

where people remain in a vehicle.” [DN 27 at 1–2]. But the March 19 order does not

say that. See Cole v. Young, 351 U.S. 536, 556 (1956) (“[An executive order’s] failure

to state explicitly what was meant is the fault of the Government.”); see also Revenue

Cabinet v. O’Daniel, 153 S.W.3d 815, 819 (Ky. 2005) (“[W]e assume that the

Legislature meant exactly what it said, and said exactly what it meant.” (cleaned up)

(citation omitted)). It is telling that Governor Beshear’s amicus brief fails even to

mention the actual text of his administration’s order. In any event, Governor

Beshear’s favored interpretation of the order, which is at odds with its plain language,

certainly does not limit Louisville Metro’s ability to enforce the order according to its

plain language. As a result, the appropriate course is not for Governor Beshear to

attempt to narrow the March 19 order in his amicus brief, but for his administration

to formally amend the order.




                                           3
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 5 of 12 PageID #: 268




II.    Governor Beshear’s public statements do not affect Louisville Metro’s
       power to enforce the March 19 order.

       This brings us to Governor Beshear’s public statements about drive-in church

services. Governor Beshear has discussed this topic during a press conference on at

least eight occasions.1 In his view, “you can only [conduct a drive-in religious service]

if you follow the set of rules.”2 This “set of rules,” which appears to be an ad hoc

application of the guidelines from the Centers for Disease Control and Prevention, is:

       Number one is only one family in a car . . . . Two, the cars have to be
       more than six feet apart . . . . Three, you cannot get out of the
       car . . . . Last, you can’t be, you can’t be passing things in and out of the
       car.3

These “rules” notwithstanding, Governor Beshear also has made clear that he “fully

support[s]” local leaders who decide to halt drive-in religious services.4 As he put it,

“[w]e have a county judge in the west and the Mayor of Louisville that went a step

further and I don’t criticize them at all. In fact, I was supporting them for it . . . .”5 In



1   Mar. 20, 2020 Press Conference, at 46:28–47:13, available at
https://www.youtube.com/watch?v=vG_nreWckWw&feature=youtu.be; Mar. 31, 2020
Press           Conference,       at         48:35–50:48,       available     at
https://www.youtube.com/watch?v=lfgjiC-GBuk; Apr. 5, 2020 Press Conference, at
58:55–1:01:12, available at https://www.youtube.com/watch?v=gSzUuOTzGE8; Apr.
6,      2020      Press     Conference,      at    47:20–48:55,    available  at
https://www.youtube.com/watch?v=ohFxskUTL0E; Apr. 8, 2020 Press Conference, at
1:07:54–1:09:41, available at https://www.youtube.com/watch?v=Rpyq5j-agRU; Apr.
10,      2020      Press     Conference,     at    49:19–51:23,    available  at
https://www.youtube.com/watch?v=SJVDhu38S68; Apr. 11, 2020 Press Conference,
at 51:40–55:26, available at https://www.youtube.com/watch?v=X_1NS02f0CI; Apr.
12     Press     Conference,   at     42:20–42:26,   47:47–47:50,   available at
https://www.youtube.com/watch?v=NGR6MY5WQi4.
2 Apr. 5, 2020 Press Conference, at 59:53.
3 Id. at 59:57.
4 Apr. 8, 2020 Press Conference, at 1:08:25.
5 Apr. 11, 2020 Press Conference, at 53:06.


                                             4
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 6 of 12 PageID #: 269




another press conference, Governor Beshear voiced “support [for] both the Mayor of

Louisville and the County Judge in Hopkins [County] in their recommendations or in

their orders to the people of those counties.”6

      Governor Beshear’s statements are hard to reconcile with the broad

prohibition of “mass gatherings” in his administration’s March 19 order. Whereas the

March 19 order unconstitutionally prohibits drive-in worship services, Governor

Beshear—whose administration issued that order—has publicly stated that these

services can be held if the “rules” are followed. And, to date, the Beshear

administration has not revised the March 19 order to align with Governor Beshear’s

remarks.

      What should be made of this? Unlike the March 19 order, Governor Beshear’s

public statements do not have the force of law. See, e.g., KRS 39A.180(2) (“All written

orders . . . promulgated by the Governor . . . shall have the full force of law . . . .”

(emphasis added)). As a result, the only way to interpret these statements is that

Governor Beshear does not himself intend to enforce his administration’s March 19

order against drive-in religious services as long as the “rules” are followed.7




6 Apr. 6, 2020 Press Conference, at 47:48.
7 The Beshear administration’s decision to issue an expansive written order that
prohibits drive-in church services while simultaneously telling people how to conduct
these services creates many problems. Foremost among them is that it sows confusion
about how Kentuckians can exercise their First Amendment rights, which inevitably
results in the chilling of those rights. See Grayned v. City of Rockford, 408 U.S. 104,
109 (1972) (“Uncertain meanings inevitably lead citizens to steer far wider of the
unlawful zone than if the boundaries of the forbidden areas were clearly marked.”
(cleaned up) (citation omitted)).
                                           5
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 7 of 12 PageID #: 270




         Important for present purposes, Governor Beshear is not the only public official

who can enforce the March 19 order. Kentucky law plainly empowers Louisville Metro

to enforce the March 19 order separate and apart from the governor. See, e.g., KRS

39A.180(3). This includes through the warrantless arrest of those who violate the

order. KRS 39A.190. Thus, the fact that Governor Beshear has chosen not to enforce

the March 19 order in no way requires Louisville Metro to make the same decision.

In fact, as noted above, Governor Beshear “fully support[s]” local officials who enforce

the March 19 order to halt drive-in religious services.8

III.     As applied to On Fire, the Beshear administration’s March 19 order
         violates the First Amendment and Kentucky law.

         Although a plain reading of the March 19 order clearly prohibits drive-in

church services, any enforcement of the Beshear administration’s order against On

Fire would just as plainly violate the First Amendment and Kentucky law. The reason

for that is not complicated. Louisville Metro continues to allow non-religious activities

that pose the same risk of harm as drive-in church services do, which means that any

government threat against churchgoers is exactly the kind of unlawful targeting that

the First Amendment prohibits.

         The freedom to practice one’s faith is a defining feature of American liberty.

“Since the founding of this nation, religious groups have been able to ‘sit in safety

under [their] own vine and figtree, [with] none to make [them] afraid.’” Tree of Life

Christian Schools v. City of Upper Arlington, 905 F.3d 357, 376 (6th Cir. 2018)




8   Apr. 8, 2020 Press Conference, at 1:08:25.
                                             6
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 8 of 12 PageID #: 271




(Thapar, J., dissenting) (quoting Letter from George Washington to Hebrew

Congregation in Newport, R.I. (Aug. 18, 1790)). As this Court has explained, the

protection of religious liberty is one of America’s “most audacious guarantees.” [DN 6

at 5]. Yet that guarantee will not persist unless courts prevent “even ‘subtle

departures from neutrality’ on matters of religion.” Masterpiece Cakeshop, Ltd. v.

Colo. Civil Rights Comm’n, __ U.S. __, 138 S. Ct. 1719, 1731 (2018) (quoting Church

of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534 (1993)).

      The First Amendment stands as the bulwark against such departures. While

the text provides that “Congress shall make no law . . . prohibiting the free exercise”

of religion, U.S. Const. amend. I, the Supreme Court long ago recognized that this

fundamental protection must apply with equal force against the acts of state and local

governments. Cantwell v. Connecticut, 310 U.S. 296, 303 (1940). And even before

Cantwell, many states imposed similar constitutional protections for their own

citizens. In fact, the First Amendment came after nearly 150 years of colonial

experimentation with religious-liberty protections. See Michael W. McConnell, The

Origins & Historical Understandings of Free Exercise of Religion, 103 Harv. L. Rev.

1409, 1421–30 (1990). And though Kentucky was not one of the original states

adopting the Bill of Rights, it proudly declared in its first constitution of 1792 “[t]hat

the civil rights, privileges, or capacities of any citizen shall in nowise be diminished

or enlarged on account of his religion.” Ky. Const. of 1792, Art. XII.

      Today, the black letter law governing Free Exercise claims is straightforward.

The First Amendment prohibits the government from burdening one’s “free exercise”



                                            7
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 9 of 12 PageID #: 272




of religion. See Cantwell, 310 U.S. at 303. And Kentucky’s present constitution does

the same. See Ky. Const. §§ 1, 5; Gingerich v. Commw., 382 S.W.3d 835, 839 (Ky.

2012). In practice, that means the government cannot implement laws “targeting

religious beliefs as such.” Lukumi, 508 U.S. at 533. But it also means that “[o]fficial

action that targets religious conduct for distinctive treatment cannot be shielded by

mere compliance with the requirement of facial neutrality.” Id. at 534. Public officials,

in other words, cannot target religion through selective enforcement of otherwise

neutral laws. See id. at 543. Rather, laws must be neutral and generally applicable

in both text and reality to survive constitutional scrutiny. See Employment Div., Dep’t

of Human Res. of Or. v. Smith, 494 U.S. 872, 877–78 (1990). And courts must “survey

meticulously the circumstances” of a case to ferret out unlawful attempts to use

facially neutral laws to burden religious exercise. Lukumi, 508 U.S. at 534.

      Under these well-established principles, Louisville Metro cannot enforce the

March 19 order against drive-in church services. The order itself arbitrarily targets

religious activities for unfavorable treatment. [See DN 10-2 at 1]. While “mass

gatherings” are prohibited in general, the order allows gatherings “where large

numbers of people are present” in “typical office environments, factories, or retail or

grocery stores” so long as people “maintain appropriate social distancing.” [Id.].

Despite this, the order expressly prohibits any similar gatherings if they can be

characterized as “faith-based” activities. [Id.]. Targeting religious activity in this

manner is precisely the kind of burdensome treatment forbidden by the First

Amendment.



                                           8
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 10 of 12 PageID #: 273




      In such circumstances, Louisville Metro can prevail only by satisfying strict

scrutiny. But “[a] law that targets religious conduct for distinctive treatment or

advances legitimate governmental interests only against conduct with a religious

motivation will survive strict scrutiny only in rare cases.” Lukumi, 508 U.S. at 546.

This is not one of those cases.

      No one doubts that the government has a compelling interest in preventing the

spread of COVID-19 during the current pandemic. But so far, neither Governor

Beshear nor Louisville Metro has offered an explanation as to why it is necessary to

prohibit religious activities that pose exactly the same risk as similar, non-religious

activities. [See DN 6 at 12 (“[Louisville’s actions are] underinclusive because they

don’t prohibit a host of equally dangerous (or equally harmless) activities that

Louisville has permitted on the basis that they are ‘essential.’”)].

      Perhaps the reason for this differing treatment is that some government

officials deem the businesses that remain open as more essential than church, and so

applying similar restrictions is simply infeasible. The Court should be skeptical of

any such claim. See Smith, 494 U.S. at 887 (“What principle of law or logic can be

brought to bear to contradict a believer’s assertion that a particular act is ‘central’ to

his personal faith?”). It is not the government’s role to pass judgment on the

importance of one’s faith or how to practice it. See id. By even suggesting that

religious gatherings lack some essential quality that other similarly situated

gatherings might have, government officials are playing a dangerous game. See

Lukumi, 508 U.S. at 542 (“All laws are selective to some extent, but categories of



                                            9
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 11 of 12 PageID #: 274




selection are of paramount concern when a law has the incidental effect of burdening

religious practice.”).

       From its brief, it appears that Louisville Metro is concerned that attendees at

drive-in church services will not practice social distancing. [DN 10 at 2]. But as this

Court has noted, Lukumi rejected that kind of overinclusive line-drawing. See

Lukumi, 508 U.S. at 538; [DN 6 at 12–13]. If the real danger is that people will gather

in close proximity, the order could simply require that churchgoers “maintain

appropriate social distancing,” just as it does for people gathering in offices or retail

stores. [DN 10-2 at 1]. By failing to tailor its prohibition in this manner, the March

19 order as applied to On Fire’s drive-in worship services falls far short of satisfying

strict scrutiny.

       Nor can Louisville Metro find support in Jacobson v. Massachusetts, 197 U.S.

11 (1905). Even under Jacobson, a law is invalid if “purporting to have been enacted

to protect the public health, the public morals, or the public safety, [the law] has no

real or substantial relation to those objects, or is, beyond all question, a plain,

palpable invasion of rights secured by the fundamental law.” Id. at 31. That is

precisely the problem that the March 19 order faces here. Singling out religious

activity for disfavored treatment is the kind of “palpable invasion of rights” that even

a pandemic cannot justify. [See DN 6 at 15 & n.73].

                                   CONCLUSION

       For the reasons explained above, the Beshear administration’s March 19 order

prohibits a drive-in religious service like that held by On Fire on Easter Sunday.



                                           10
Case 3:20-cv-00264-JRW Document 29 Filed 04/17/20 Page 12 of 12 PageID #: 275




Pandemic or not, targeting the communal expression of religious beliefs for disfavored

treatment cannot stand.

                                              Respectfully submitted by,

                                              Daniel Cameron
                                              ATTORNEY GENERAL

                                              /s/ Matthew F. Kuhn
                                              Barry L. Dunn (Bar # 93787)
                                                Deputy Attorney General
                                              S. Chad Meredith (Bar # 92138)
                                                Solicitor General
                                              Matthew F. Kuhn (Bar # 94241)
                                                Deputy Solicitor General
                                              Brett R. Nolan (Bar # 95617)
                                                Special Litigation Counsel

                                              Office of the Attorney General
                                              700 Capital Avenue, Suite 118
                                              Frankfort, Kentucky 40601

                          CERTIFICATE OF SERVICE

      I filed the above document on April 17, 2020 using the Court’s CM/ECF system,
which will electronically serve a copy to all counsel of record.

                                              /s/ Matthew F. Kuhn




                                         11
